DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/20/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. U.S. 10,667,246. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following correspondences.
Regarding claim 1, “a terminal, comprising:  a receiver, which, in operation, receives repetitions of a control signal across a plurality of first subframes and a data signal allocated to a resource indicated by the control signal” corresponds to the same in claim 1 of the above U.S. Patent.
Lastly, “a transmitter, which, in operation, transmits a response signal for the data signal with repetitions across a plurality of second subframes on resource blocks associated with one of the plurality of first subframes” corresponds to “a transmitter, which, in operation, transmits the transmission signal” as well as “performs repetitions of a response signal for the data signal across a plurality of second subframes and generates a transmission signal” in claim 1 of the above U.S. Patent.
Claim 1 of the instant application does not claim “multiplying the response signals in the plurality of second subframes by respective resource blocks which are associated with one of the plurality of first subframes”.  Therefore, claim 1 merely broadens the scope of claim 1 of the above U.S. Patent.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  See In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 
Regarding claim 2, this claim similarly corresponds to claim 2 of the above U.S. Patent.
Regarding claims 3 and 4, these claims each similarly correspond to claim 3 of the above U.S. Patent.
Regarding claim 5, “a base station, comprising:  a transmitter, which, in operation, transmits repetitions of a control signal across a plurality of first subframes and a data signal allocated to a resource indicated by the control signal” corresponds to the same in claim 4 of the above U.S. Patent.
Lastly, “a receiver, which, in operation, receives a response signal for the data signal, which is transmitted with repetitions across a plurality of second subframes on resource blocks associated with one of the plurality of first subframes” corresponds to “a receiver, which, in operation, receives repetitions of a response signal for the data signal across a plurality of second subframes” in claim 4 of the above U.S. Patent.
Claim 5 of the instant application does not claim “the response signals in the plurality of second subframes being multiplied by respective resource blocks which are associated with one of the plurality of first subframes”.
Therefore, claim 5 merely broadens the scope of claim 4 of the above U.S. Patent.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  See In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 
Regarding claim 6, this claim similarly corresponds to claim 7 of the above U.S. Patent.
Regarding claims 7 and 8, these claims each similarly correspond to claim 8 of the above U.S. Patent.
Regarding claims 9-12, these corresponding “transmission method” claims similarly correspond to “transmission method” claims 5, 9, and 10 of the above U.S. Patent.
Regarding claims 13-16, these corresponding “reception method” claims similarly correspond to “reception method” claims 6, 11, and 12 of the above U.S. Patent.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,194,428. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following correspondences.
Regarding claim 1, “a terminal, comprising:  a receiver, which, in operation, receives repetitions of a control signal across a plurality of first subframes and a data signal allocated to a resource indicated by the control signal” corresponds to the same in claim 1 of the above U.S. Patent.
Lastly, “a transmitter, which, in operation, transmits a response signal for the data signal with repetitions across a plurality of second subframes on resource blocks associated with one of the plurality of first subframes” corresponds to “a transmitter, 1 of the above U.S. Patent.
Claim 1 of the instant application does not claim “multiplying the response signals in the plurality of second subframes by respective components of an inter-subframe orthogonal code sequence which is associated with one of the plurality of first subframes, the inter-subframe orthogonal code sequence being one of a plurality of sequences which are orthogonal to one another”.  Therefore, claim 1 merely broadens the scope of claim 1 of the above U.S. Patent.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  See In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  The omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 2, this claim similarly corresponds to claim 3 of the above U.S. Patent.
Regarding claims 3 and 4, these claims each similarly correspond to claim 4 of the above U.S. Patent.
Regarding claim 5, “a base station, comprising:  a transmitter, which, in operation, transmits repetitions of a control signal across a plurality of first subframes and a data signal allocated to a resource indicated by the control signal” corresponds to the same in claim 5 of the above U.S. Patent.
corresponds to “a receiver, which, in operation, receives repetitions of a response signal for the data signal across a plurality of second subframes” in claim 4 of the above U.S. Patent.
Claim 5 of the instant application does not claim “the response signals in the plurality of second subframes being multiplied by respective components of an inter-subframe orthogonal code sequence which is associated with one of the plurality of first subframes, the inter-subframe orthogonal code sequence being one of a plurality of sequences which are orthogonal to one another”.
Therefore, claim 5 merely broadens the scope of claim 5 of the above U.S. Patent.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  See In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  The omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 6, this claim similarly corresponds to claim 3 of the above U.S. Patent.
Regarding claims 7 and 8, these claims each similarly correspond to claim 4 of the above U.S. Patent.
Regarding claim 9, this “transmission method” claim similarly corresponds to “transmission method” claim 6 of the above U.S. Patent.
10-12, these claims each similarly correspond to claims 3 and 4 of the above U.S. Patent.
Regarding claim 13, this “reception method” claim similarly corresponds to “reception method” claim 7 of the above U.S. Patent.
Regarding claims 14-16, these claims each similarly correspond to claims 3 and 4 of the above U.S. Patent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 9, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (U.S. 2016/0337089) (hereinafter “Chen”).  Chen teaches all of the limitations of the specified claims with the reasoning that follows.
Regarding claim 1, “a terminal comprising:  a receiver, which, in operation, receives repetitions of a control signal across a plurality of first subframes and a data signal allocated to a resource indicated by the control signal” is anticipated by the 
Lastly, “a transmitter, which, in operation, transmits a response signal for the data signal with repetitions across a plurality of second subframes on resource blocks associated with one of the plurality of first subframes” is anticipated by the terminal shown in Figure 7 that includes a transmitting module (transmitter), where HARQ-ACK feedback information (response signal) is repetitively transmitted through a PUCCH format 1a/1b channel in a plurality of continuous uplink sub-frames (second subframes) as spoken of on page 2, paragraph [0011], lines 22-25; where each sub-frame of the system reserves at least one PUCCH resource for PUCCH, each PUCCH resource occupying two resource blocks respectively located in two time slots of a sub-frame as spoken of on page 1, paragraph [0005].
Regarding claim 5, “a base station, comprising:  a transmitter, which, in operation, transmits repetitions of a control signal across a plurality of first subframes and a data signal allocated to a resource indicated by the control signal” is anticipated by the base station shown in Figure 7 that includes a transmitting module (transmitter), where downlink allocation information (control signal) is repetitively transmitted through a PDCCH in a plurality of continuous downlink sub-frames by the base station, and downlink service data (data signal) is repetitively transmitted through a PDSCH in a 
Lastly, “a receiver, which, in operation, receives a response signal for the data signal, which is transmitted with repetitions across a plurality of second subframes on resource blocks associated with one of the plurality of first subframes” is anticipated by the base station shown in Figure 7 that includes a receiving module (receiver), where HARQ-ACK feedback information (response signal) is repetitively transmitted through a PUCCH format 1a/1b channel in a plurality of continuous uplink sub-frames (second subframes) as spoken of on page 2, paragraph [0011], lines 22-25; where each sub-frame of the system reserves at least one PUCCH resource for PUCCH, each PUCCH resource occupying two resource blocks respectively located in two time slots of a sub-frame as spoken of on page 1, paragraph [0005].
Regarding claim 9, “receiving repetitions of a control signal across a plurality of first subframes and a data signal allocated to a resource indicated by the control signal” is anticipated by the terminal shown in Figure 7 that includes a receiving module (receiver), where downlink allocation information (control signal) is repetitively transmitted through a PDCCH in a plurality of continuous downlink sub-frames to the terminal, and downlink service data (data signal) is repetitively transmitted through a PDSCH in a plurality of continuous downlink sub-frames to the terminal as spoken of on page 2, paragraph [0011], lines 18-25. 
Lastly, “transmitting a response signal for the data signal with repetitions across a plurality of second subframes on resource blocks associated with one of the plurality of first subframes” is anticipated by the terminal shown in Figure 7 that includes a 
Regarding claim 13, “transmitting repetitions of a control signal across a plurality of first subframes and a data signal allocated to a resource indicated by the control signal” is anticipated by the base station shown in Figure 7 that includes a transmitting module (transmitter), where downlink allocation information (control signal) is repetitively transmitted through a PDCCH in a plurality of continuous downlink sub-frames by the base station, and downlink service data (data signal) is repetitively transmitted through a PDSCH in a plurality of continuous downlink sub-frames by the base station as spoken of on page 2, paragraph [0011], lines 18-25.
Lastly, “receiving a response signal for the data signal, which is transmitted with repetitions across a plurality of second subframes on resource blocks associated with one of the plurality of first subframes” is anticipated by the base station shown in Figure 7 that includes a receiving module (receiver), where HARQ-ACK feedback information (response signal) is repetitively transmitted through a PUCCH format 1a/1b channel in a plurality of continuous uplink sub-frames (second subframes) as spoken of on page 2, paragraph [0011], lines 22-25; where each sub-frame of the system reserves at least one PUCCH resource for PUCCH, each PUCCH resource occupying two resource .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 6-8, 10-12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Earnshaw et al. (U.S. 2013/0235768) (hereinafter “Earnshaw”).
Regarding claims 2, 6, 10, and 14, Chen teaches claims 1, 5, 9, and 13 as described above.  While Chen also teaches where spacing between the last sub-frame occupied by the PDSCH and a starting sub-frame occupied by the PUCCH format 1a/1b channel is in total three subframes (indicates subframe period) as spoken of on page 2, paragraph [0011], lines 25-31, Chen does not explicitly teach “wherein a number of the repetitions of the response signal is an integer multiple of a subframe period in which transmission of the response signal with repetitions is started”.
However, Earnshaw teaches a system and method for handling scheduling request collisions with an ACK/NACK repetition signal where a value of a scheduling request prohibit timer may be configured to represent a multiple of the scheduling request periodicity (subframe period), which may be equal to a scheduling request period multiplied by an integer (integer multiple) in the range from 0 to 7, inclusive, such that a collision with a ACK/NACK repetition sequence (response signal) may be avoided as spoken of on pages 5-6, paragraph [0038]. 
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the ACK/NACK repetition signal handling of Earnshaw to the system of Chen in order to improve the reliability of the communication system by reducing the possibility of collisions between ACK/NACK response signaling and other control messaging as spoken of on pages 5-6, paragraph [0038] of Earnshaw.
3, 4, 7, 8, 11, 12, 15, and 16, Chen teaches claims 1, 5, 9, and 13 as described above.  While Chen also teaches where each sub-frame of the system reserves at least one PUCCH resource for PUCCH, each PUCCH resource occupying two resource blocks respectively located in two time slots of a sub-frame (one-to-one association) as spoken of on page 1, paragraph [0005], as well as where a PUCCH is determined by preset resources such as control channel elements occupied by the PDCCH (one-to-one association) as spoken of on page 3, paragraph [0036], Chen does not explicitly teach “wherein a number of the repetitions of the response signal is an integer multiple of a subframe period in which transmission of the response signal with repetitions is started, and the plurality of first subframes per the subframe period are associated one-to-one with the resource blocks” or “wherein a number of the repetitions of the response signal is an integer multiple of a subframe period in which transmission of the response signal with repetitions is started, and the plurality of second subframes per the subframe period are associated one-to-one with the resource blocks”.
However, Earnshaw teaches a system and method for handling scheduling request collisions with an ACK/NACK repetition signal where a value of a scheduling request prohibit timer may be configured to represent a multiple of the scheduling request periodicity (subframe period), which may be equal to a scheduling request period multiplied by an integer (integer multiple) in the range from 0 to 7, inclusive, such that a collision with a ACK/NACK repetition sequence (response signal) may be avoided as spoken of on pages 5-6, paragraph [0038]. 
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the ACK/NACK Earnshaw to the system of Chen in order to improve the reliability of the communication system by reducing the possibility of collisions between ACK/NACK response signaling and other control messaging as spoken of on pages 5-6, paragraph [0038] of Earnshaw.
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168.  The examiner can normally be reached on M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467